Case 3:19-gp-00001-VAB Document6 Filed 05/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

GRIEVANCE COMMTTEE OF THE
UNITED STATE DISTRICT COURT

FOR THE DISTRICT OF CONNECTICUT NO 3:19-GP-0001(VAB)
VS,
SCOTT GARVER MAY 3, 2019

ANSWER TO PRESENTMENT

Scott Garver, the Respondent answers the Presentment dated April 1, 2019 and
states:

1. Paragraphs 1-3 are admitted.
2. He consents to the reciprocal State Discipline of a suspension of 60 days
commencing on November 1, 2018.

Dated at Southington, Connecticut this 3" day May 3, 2019.

Scott Gawer, Respon@gnt
a / &

Scott Garver

315 Little Fawn Road
Southington, CT 06489
860-5 18-3039

Fax 860-426-1674

Email: scottg5@cox.net
Case 3:19-gp-
e 3:19-gp-00001-VAB Document 6 Filed 05/06/19 Page 2 of 2

SERVICE CERTIFICATION

I certify that on this 3" day of May, 2019 [have mailed a copy of the forgoing to:
Jennifer Willcox, Esq,

Vice President, Legal Services

Yale New Haven Health System

789 Howard Ave CB 2309

New Haven, CT 065 19 p ers

_—_ SS

Scott Garver, Esq.
